Fourth Court of Appeals
                                      San Antonio, Texas
                                             October 9, 2018

                                          No. 04-18-00667-CV

                                      IN RE John B. URBAHNS

                                   Original Mandamus Proceeding1


                                             ORDER
Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice


           Relator’s motion to stay is DENIED AS MOOT.



                                                          _________________________________
                                                          Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2018.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




1
 This Proceeding arises of Cause No. 2017CI22479, styled LSREF2 Cobalt (TX), LLC v. 410 Centre, LLC and John
B. Urbahns, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Antonio Arteaga
Presiding.